IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEVEN L. BALDWIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-3868

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 24, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Steven L. Baldwin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.